UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-3334 CALVERT SOCIAL INVESTMENT FUND (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Twelve months ended September 30, 2014 Item 1. Report to Stockholders. [Calvert Social Investment Fund Balanced, Bond, Equity and Large Cap Core Portfolios Annual Report] [Calvert Asset Allocation Funds Annual Report] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com . If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. TABLE OF CONTENTS 4 Founding Chairman’s Letter 7 President’s Letter 9 SRI Update 11 Calvert Balanced Portfolio Management Discussion 18 Calvert Bond Portfolio Management Discussion 23 Calvert Equity Portfolio Management Discussion 28 Calvert Large Cap Core Portfolio Management Discussion 34 Shareholder Expense Example 39 Report of Independent Registered Public Accounting Firm 40 Statement of Net Assets 76 Notes to Statements of Net assets 80 Statements of Operations 82 Statements of Changes in Net Assets 90 Notes to Financial Statements 105 Financial Highlights 125 Explanation of Financial Tables 126 Proxy Voting 127 Availability of Quarterly Portfolio Holdings 128 Trustee and Officer Information Table FOUNDING CHAIRMAN’S LETTER D. Wayne Silby Founding Chair Dear Investor, In My Opinion Perhaps this is a sign of the times: around the world graduate students in economics have been rebelling against what the schools have been teaching as economics. There is a strong feeling that developments from the last many years are outside the realm of what can be taught in a textbook. My friend Mohammed Yunus told me he quit teaching traditional economic theories to his students in Bangladesh when he looked out his university window at the poverty and saw the disconnect. From this self-re-examination he started the microfinance movement, which has benefitted millions who were considered, by the textbook, to be un-bankable. Thirty years later, Yunus deservedly received the Nobel Peace Prize. Going by the book, the central banks have flooded the world with money, hoping to stimulate the world economy. It doesn’t seem to be working. Japan and Europe show little growth and the U.S. is still in a slow recovery. While absolute U.S. employment is getting better (up one million from 2008), the number of people of working age in the U.S. has increased by 14 million. Demand is weak in the U.S. but worse in most other parts of the world. I mentioned in last year’s letter that this flood of money might only be temporary and investors should be careful about chasing this bubble. Well, I was wrong, as was the conventional Wall Street wisdom. Interest rates are still low, pushing up asset prices; yet there is an increasing uneasiness that something is structurally broken in the real-world economy. As the global imbalance between the financial economies and the real economies plays out, it has the potential to create unfortunate geopolitical issues—even if the U.S. continues a modest recovery. For example, as oil prices tumble, Russia and Middle Eastern countries may be challenged to finance basic public needs, exacerbating the existing turmoil. There is a need for what people like IMF Chief Christine Lagarde and Nobel economist Paul Krugman have been urging: increased public investment and spending on the infrastructure that makes for a sustainable future. This doesn’t necessarily mean fixing bridges and roads. It can mean research and development spending on healthcare to create future affordability. It can mean investments in education, including job training, for those who want more than minimum wage employment. It can mean accelerating alternative energy deployments, including energy efficiency, through cheap financings. These are all public goods that increase the true wealth of our society. It’s so unfortunate that the U.S. political system hasn’t yet been able to rise to the opportunity. 4 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) Community Investing One way your funds address this situation is by setting the example. Many of our Funds participate in Calvert’s High Social Impact Investing program, administered by the Calvert Foundation. This community investment program may allocate a small percentage of Fund assets at below-market interest rates to investments in communities, to address issues of social justice and environmental sustainability. While community investing has been around for decades, it’s now moving into the mainstream as major foundations and institutional investors recognize the power of investing for both financial and societal returns. In June, the Clinton Global Initiative conference announced Calvert Foundation’s Ours To Own initiative. Ours To Own is a national campaign to revitalize affected areas of key U.S. cities through small business lending and equitable urban development. Your dollars, through Ours to Own , help support small businesses like Olu’s Home, which provides residential and in-home services to the elderly and persons with developmental disabilities or mental illness. Businesses like this contribute to a vibrant and economically just urban ecology. Funded in part through our Funds’ Community Investment (CI) note investments, the Calvert Foundation also recently closed a round of funding to organizations that empower women through their programs and governance structures. The Women Investing in Women Initiative (WIN-WIN) ultimately benefitted more than 19,000 women through education, access to financing, and affordable housing. Special Equities A modest but important portion of certain funds is allocated to small private companies developing products or services that address important sustainability or environmental issues facing our society. One recent investment was in Africa Renewable Energy Fund, L.P. The Fund makes equity investments in renewable energy projects in several sub-Saharan countries, focusing on wind, small hydro, solar photovoltaic, and potentially some geothermal and biomass production. We think it will be an important addition to energy infrastructure in Africa and in sustainably addressing energy supply gaps on the continent. Another investment, Owl Ventures, L.P., is a social enterprise educational technology venture fund here in the U.S. Owl seeks to invest in early-stage investment opportunities in innovative education technology in the K-12 market with proven student performance data. Owl intends to earn a good financial return while at the same time helping to boost the learning achievement outcomes for students across America. Divestment vs. Reinvestment Many of you have heard of the Divest/Reinvest movement, of which Calvert is a part of the discussion. At Calvert Investments, we share the frustration expressed by the growing fossil fuels divestment movement with the slow and uneven progress in addressing global climate change. Committed supporters of divestment have rightly focused on the severity of climate change and the urgency of addressing it. Divestment is a valid choice, but so, too, is active ownership that challenges companies to curb carbon emissions and to point us toward a renewable energy economy. What we find unacceptable is for investors to stand on the sidelines – failing to exercise our rights as shareholders to push companies to address this growing crisis. www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 5 The rigorous environmental, social, and governance (ESG) analysis conducted by our investment teams has resulted in low or no carbon exposure in many of our portfolios. For portfolios that have carbon exposure, we leverage our position as an active shareowner to engage and advocate for improvements in company climate policies and footprints. We believe Calvert Investments and other active owners can help accelerate the transition to low-carbon U.S. and global economies. Therefore, we recognize the opportunity that natural gas presents as a bridge fuel in the short term, provided that carbon emissions are below those of other fossil fuels and that hydraulic fracturing (“fracking”) practices are altered to diminish environmental and public health risks, and that, at the same time, we encourage a further transition from natural gas to renewable energy. That’s why we offer products such as the Calvert Global Alternative Energy Fund, which invests in companies that are pushing the boundaries of energy innovation and efficiency. When companies with fossil fuel reserves are included in Calvert’s portfolios, our advocacy includes pressing them to report and reduce greenhouse gas (GHG) emissions, expand investments in alternative energy, and support constructive climate change public policy. The Calvert Sustainability Research Department (CSRD) applies decades of advocacy experience to improve companies’ policies and performance. In fact, Calvert asks companies in all industries to adopt these approaches to climate change mitigation. Your support of the Funds has made this difference happen. We thank you and continue to be rewarded with the challenges of our collective mission. D. Wayne Silby, Founding Chair Calvert Social Funds October 2014 As of September 30, 2014, Calvert Social Investment Foundation (“Calvert Foundation” or “Foundation”) Community Investment Notes represented the following percentages of Fund net assets: Calvert Balanced Portfolio 0.63%, Calvert Equity Portfolio 0.37%, and Calvert Bond Portfolio 0.04%. The Calvert Foundation is a 501(c)(3) nonprofit organization. The Foundation’s Community Investment Note Program is not a mutual fund and should not be confused with any Calvert Investments-sponsored investment product. As of September 30, 2014, the following companies represented the following percentages of Portfolio net assets: Africa Renewable Energy Fund, L.P. 0.00% of Calvert Equity Portfolio and 0.01% of Calvert International Equity Fund; and Owl Ventures, L.P., 0.00% of Calvert Equity Portfolio. Holdings are subject to change. 6 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) Barbara Krumsiek President and CEO of Calvert Investments Dear Calvert Shareholder, For the 12 months ended September 30, 2014, the U.S. economy continued to improve. It has largely recovered, is going into an expansion phase, and is expected to continue to grow through the end of 2014 and into 2015. After recovering from a weak first-quarter caused by severe weather across the country, trends in the U.S. economy included a continued low interest-rate environment and declines in the unemployment rate. Economic growth was slower in Europe, Japan, and China, which were weighed down by further deterioration of macroeconomic data from Europe and growing concerns that China’s economic slowdown could negatively impact global economic growth. Global disruptions, including geopolitical conflicts, have been largely ignored to date by investors, while renewed investor and consumer confidence is high due to robust economic data and earnings data in the U.S. and supported by the U.S. Federal Reserve (the Fed) and central banks around the world continuing to maintain accommodative monetary policies. While interest rates will likely remain low or rise very gradually over the near term, the Fed tapering with accompanying higher interest rates and continued accommodative language, an improving U.S. economy, and healthy earning and sales growth are expected to favor stocks over bonds over the long term. Overall, investors have become more risk tolerant assisted by accommodative global monetary policy. Volatility remained low throughout the year, but we did see an uptick at the end of the third quarter on fears that a global economic slowdown could also impact the U.S. recovery. Calvert Women’s Principles ® (CWP) December 20, 2014, officially marks the 10-year anniversary of the Calvert Women’s Principles ® , an important milestone in Calvert’s leadership in the women and investing space. In November, we will release our findings in the Women Investors Survey , the release of the latest Diversity Report , and a new article for CWP’s anniversary including a history, a look back at its implementation through Women’s Empowerment Principles (United Nations) and Gender Equality Principles (City of San Francisco), and the future of the program. Information about all our CWP events are available on Calvert’s website. Calvert Global Water Fund The Calvert Global Water Fund continues to garner attention and results, and its Class Y Shares recently won a Lipper Award 1 for 2014 (Best Performing Fund among 105 funds in the Global Natural Resources Funds classification for the 3-year period ended December 31, 2013) . We launched the Water fund in 2008 to give investors access to a broad array of companies around the world whose primary focus is on water. The Fund’s holdings span every sub-sector of the water cycle, including the collection, treatment, and distribution of water and includes sector holdings in water infrastructure, utilities, and technologies. I would encourage you visit the Calvert Water Website, www.calvert.com/water , where you can find the Water: Be a Part of the Solution video, the H2Alpha webinar, and the Water Investing app. This Fund is an example of our commitment to environmental, social, and governance (ESG) integration within our Funds. www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 7 Moving Forward The end of 2014 will see my retirement as president and CEO of Calvert Investments. As CEO for more than 17 years, I have seen our business grow from primarily money market assets to a firm that has over $13.5 billion in Assets Under Management (AUM) in mutual funds that address many social issues. My plan moving forward is to become the Founding Chair of the forthcoming, soon to be launched Calvert institute, which will promote the growth of sustainable and responsible investing (SRI) through research, advocacy, and fostering innovation in the field of sustainable investing. In addition, I will continue serving on the Board of Calvert and as chair until May 2015. John Streur joined the Calvert family as CEO-Elect in late October and will take the reins full-time as CEO on January 1, 2015. Stay Informed in the Months Ahead Maintaining a well-diversified mix of U.S. and international stocks, bonds, and cash—appropriate for your goals and risk tolerance—is one of the best ways to mitigate the effects of an uneven recovery in the economy and markets. Of course, we recommend consulting your financial advisor if you have questions or concerns about your investments. We also invite you to visit our website, www.calvert.com , for fund information, portfolio updates, and commentary from Calvert professionals. As always, we thank you for investing with Calvert. Barbara Krumsiek President and CEO of Calvert Investments, Inc. October 2014 For more information on any Calvert fund, please contact Calvert at 800.368.2748 for a free summary prospectus and/or prospectus. An investor should consider the investment objectives, risks, charges, and expenses of an investment carefully before investing. The summary prospectus and prospectus contain this and other information. Read them carefully before you invest or send money. Calvert mutual funds are underwritten and distributed by Calvert Investment Distributors, Inc., member, FINRA, and subsidiary of Calvert Investments, Inc. 1. Lipper Fund Awards are granted annually to the funds in each Lipper classification that achieve the highest score for Consistent Return, a measure of funds’ historical risk-adjusted returns, relative to peers. Scores for Consistent Return are computed for all Lipper global classifications with ten or more distinct portfolios. The scores are subject to change every month and are calculated over 36, 60, and 120 month periods. The highest 20% of funds in each classification are named Lipper Leaders for Consistent Return. The highest Lipper Leader for Consistent Return within each eligible classification determines the fund classification winner over three, five, or ten years. Source: Lipper, a Thomson Reuters company. 8 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) As always, Calvert continues to work hard to ensure you have a say in the responsible management of environmental, social, and governance (ESG) factors for the companies in which we invest. Below are highlights of our accomplishments during the reporting period. Shareholder Advocacy Calvert filed 31 shareholder proposals for the 2014 proxy season on a variety of issues, including board diversity, greenhouse gas (GHG) emissions reductions, and sustainability reporting. Calvert shareholder proposals filed during the 2013/2014 season resulted in the following company commitments: • PACCAR , a designer and manufacturer of trucks, committed to report to the Carbon Disclosure Project and set goals for reducing the GHG emissions from its trucks and manufacturing operations. • Polaris , a maker of motorcycles, off-road vehicles, and small electric vehicles, agreed to produce a sustainability plan and strategy for goal-defined company-wide emissions reductions. • Capital One , the well-known diversified bank, has said it will reduce its GHG emissions 25% by 2020, and increase its environmentally-preferred paper use to 70% by the end of 2014. Public Policy Initiatives Power Forward 2.0 Calvert, in conjunction with Ceres, the World Wildlife Federation, and David Gardiner & Associates, published Power Forward 2.0: How American Companies Are Setting Clean Energy Targets and Capturing Greater Business Value , which found that 215 of the companies in the Fortune 500 (43%) have set climate and/or clean energy targets. Other key findings include that 53 Fortune 100 companies report savings of $1.1 billion annually through energy efficiency and renewable energy. These companies are reducing emissions equivalent to taking 15 coal plants offline. The initial 2012 Power Forward report showed that a majority of Fortune 100 companies had set commitments to renewable energy, GHG emissions reductions, or both. The report attracted press coverage by USA Today, The Huffington Post, Bloomberg , and was referenced in testimony to the Senate Budget Committee. The Guardian listed the report as one of the “10 reasons to be hopeful that we will overcome climate change.” UN Climate Summit In September, Calvert joined global leaders from 160 countries to participate in the UN Climate Summit, calling on policymakers, business leaders, and other investors to take immediate steps to address the material financial risks created by climate change. The www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 9 Summit was the start of a critical 15-month period of international negotiations leading up to the UNFCCC Conference of Parties in Paris, December 2015, which will strive for a global agreement between governments that establishes major cuts to GHG emissions. ESG Integration and Fixed Income The United Nations-supported Principles for Responsible Investment (PRI) is an international network of investors working toward incorporating ESG issues into investment practices across asset classes. The PRI published the Fixed Income Investor Guide , highlighting examples of strategies to incorporate ESG integration and engagement in fixed-income asset classes. Material is sourced from the PRI’s Reporting Framework, extensive research, and interviews with signatories, including Calvert Investments. Chief Investment Officer Cathy Roy and Senior Credit Analyst Kim Nguyen-Taylor are among the experts who are quoted and provided material input, including a case study. Conflict Minerals Due Diligence Reporting Investors and consumers are increasingly calling on companies to identify and mitigate human rights-related risks in their supply chains. A major step forward in this continuing effort was companies’ filing of more than 1,300 conflict minerals due diligence reports to the Securities and Exchange Commission in June 2014. Several Calvert holdings, including Advanced Micro Devices, Apple, General Electric, Hewlett-Packard, Intel, and Microsoft, demonstrated exemplary approaches to this due diligence reporting. In filing the disclosures, companies complied with an SEC rule developed according to Dodd-Frank Section 1502. This law requires disclosure by companies that use gold, tin, tantalum, and tungsten in their products to determine whether such metals originate from particular mines in the Democratic Republic of the Congo (DRC) or adjoining countries that have been used to fuel a nearly two-decade long war in the region. The reporting rule allows investors to evaluate the efforts of companies in industries, ranging from electronics and auto parts to retailers and jewelers, to identify and eliminate the use of conflict minerals in their supply chains. Most importantly, the rule has diminished the use of conflict minerals and in turn could help end the conflict in the DRC. Calvert was an early supporter of this legislation and played a leading role in the SEC rule-making process as part of a multi-stakeholder coalition. Calvert’s Signature ® criteria examine corporate performance across seven broad areas of concern: Governance and Ethics, Environment, Workplace, Product Safety and Impact, International Operations and Human Rights, Indigenous Peoples’ Rights, and Community Relations. For a company to be eligible for inclusion in a Calvert Signature portfolio, it must meet the criteria in all seven categories. As of September 30, 2014, the following companies represented the following percentages of Portfolio net assets: PACCAR 0.15% of Calvert Social Index Fund; Polaris 0.15% of Calvert Social Index Fund, 3.30% of Calvert Capital Accumulation Fund; Capital One 0.90% of Calvert Social Index Fund, 0.28% of Calvert Balanced Portfolio, 3.51% of Calvert Large Cap Core Portfolio; Advanced Mirco Devices 0.20% of Calvert Social Index Fund; Apple 4.09% of Calvert Balanced Portfolio, 6.58% of Calvert Large Cap Core Portfolio, 4.69% of Calvert Equity Portfolio, 0.47% of Calvert Bond Portfolio, 4.50% of Calvert Social Index Fund; General Electric 0%; Hewlett-Packard 0.49% of Calvert Social Index Fund; Intel 0.41% of Calvert Balanced Portfolio, 0.20% of Calvert Bond Portfolio, 1.29% of Calvert Social Index Fund; and Microsoft 0.78% of Calvert Balanced Portfolio, 4.69% of Calvert Equity Portfolio, 0.29% of Calvert Bond Portfolio, 2.85% of Calvert Social Index Fund. Holdings are subject to change. 10 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) Performance For the 12-month period ended September 30, 2014, Calvert Balanced Portfolio Class A shares (at NAV) returned 10.77% compared to 19.01% for its benchmark, the Russell 1000 Index. The Portfolio’s relative underperformance versus the Russell 1000 Index was due to the Portfolio’s asset allocation strategy, which is a mix of stocks and bonds, since stocks significantly outperformed bonds during the period. The Portfolio also underperformed a blended return from the Balanced Composite Benchmark 1 , a mix of market indices that more closely reflects the Portfolio’s asset allocation strategy, which returned 14.09% for the period. Stock selection hurt the equity portion of the Portfolio relative to the Russell 1000 Index, while a shorter-than-benchmark duration 2 and an allocation to high yield securities detracted from the fixed-income performance relative to the Barclays U.S. Credit Index. Investment Climate The divergence between economic conditions in the United States and the rest of the world continued over the 12-month reporting period, and was reflected in global equity market performance. Macroeconomic data showed the U.S. economy regained its footing after a weather-induced, disappointing first quarter. In contrast, concerns about economic growth in emerging markets, especially China, and anemic economic activity in Europe, highlighted risks abroad. The 12-month period was also marked by rising geopolitical tensions across multiple regions, but the equity markets proved resilient, with most major global indices finishing in positive territory. For the year ended September 30, 2014, the Standard and Poor’s (S&P) 500, Russell 1000, Russell 2000, MSCI EAFE, and MSCI Emerging Markets Indices returned 19.73%, 19.01%, 3.93%, 4.70%, and 4.66%, respectively. From an investment-style perspective, growth stocks slightly outpaced value stocks, while large-capitalization stocks significantly outperformed small-cap stocks. With increases in interest rates looming in the next 6-18 months, combined with lofty asset valuations entering into 2014, it was understandable that the performance of small-cap stocks was less than stellar. Looking at sector performance, Health Care, Information Technology, and Materials were the top performers within the Russell 1000 Index, while the Consumer Discretionary, Energy, and Telecommunication Services sectors lagged. In the fixed-income markets, U.S. bond prices and yields were buffeted by fluctuating global and U.S. economic data, geopolitical developments, and shifting central bank www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 11 CALVERT BALANCED PORTFOLIO S eptember 30, 2014 T en L argest % of Net S tock H oldings Assets Apple, Inc. 3.9% Wells Fargo & Co. 2.5% FedEx Corp. 2.4% Johnson & Johnson 2.3% Amgen, Inc. 2.2% Medtronic, Inc. 2.1% McKesson Corp. 1.8% DIRECTV 1.8% Capital One Financial Corp. 1.7% Time Warner Cable, Inc. 1.7% Total 22.4% CALVERT BALANCED PORTFOLIO S eptember 30, 2014 I nvestment P erformance (total return at NAV*) 6 Months 12 Months Ended Ended 9/30/14 9/30/14 Class A 3.86% 10.77% Class B 3.28% 9.53% Class C 3.44% 9.89% Class I 4.12% 11.35% Class Y** 3.97% 10.97% Russell 1000 Index 5.80% 19.01% Balanced Composite Benchmark*** 4.62% 14.09% Lipper Mixed- Asset Target Alloc. Growth Funds Average 2.40% 10.58% * Investment performance/return at NAV does not reflect the deduction of the Fund’s maximum 4.75% front-end sales charge or any deferred sales charges. ** Ca lvert Balanced Portfolio first offered Class Y shares on April 30, 2013. Performance prior to that date reflects the performance of Class A shares at net asset value (NAV). Actual Class Y share performance would have been different. *** Balanced Composite Benchmark 60% Russell 1000 Index and 40% Barclays U.S. Credit Index. policies. U.S. economic growth was choppy, with the January-March contraction of 2.1% surrounded by quarters that featured solid growth. Inflation remained tame, rising 1.6%, which is below the Federal Reserve’s (the Fed) 2% target rate. 3 Over the year, unemployment rate fell from 7.2% to 5.9%, its lowest level since July 2008. For the entire 12 months, the U.S. economy probably grew in the neighborhood of 2%, in line with the average rate since the Great Recession. 4 Contrary to bond market expectations, global economic uncertainty pushed longer-maturity Treasury rates lower. Consequently, it was a strong year overall for fixed-income investors. Performance in riskier markets was particularly strong, with high-yield and long-term bonds outpacing shorter-term securities, and Treasuries posting modest returns. Accelerating Economic Recovery in the U.S. A wide range of positive U.S. macroeconomic data pointed toward a broader-based recovery over the year, led by an improving labor market. The Purchasing Managers’ Index (PMI) showed expansion in the manufacturing sector, consumer confidence rose, and corporate earnings were strong. While the housing recovery has slowed, we believe it 12 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) remains on a long-term, upward trajectory, with the slowdown in price appreciation leading to more affordable prices and acting as a potential tailwind for new home buyers. The Fed continued tapering throughout the year, but signaled that short-term interest rates would likely remain low for an extended period, even after the bond-buying program winds down. Geopolitical Turmoil Intensifies Geopolitical turmoil dominated headlines for much of the year with ongoing conflict in the Ukraine and escalating tensions in the Middle East that spurred the U.S. and partners to confront ISIS militarily. Protests in Hong Kong and uncertainty around China’s response briefly roiled the equity markets. Bucking historical trends, oil prices continued to decline despite conflict in the Middle East, Ukraine, and Russia as a combination of growing oil supply from North America and weaker global demand helped push oil prices down. Weak Economic Growth Abroad Business and consumer confidence in the eurozone continued to fall over the reporting period. Inflation remained dangerously low with several countries, including Greece, Spain, and Italy, experiencing deflation. The region’s economic woes spread to core euro economies as well, evident in France’s stagnating economy and Germany showing signs of strain as well. Although European equities benefited from the European Central Bank’s pledge to add further stimulus and likely initiate an asset purchase program, the positive market reaction was short-lived. Eurozone countries have thus far proved either unwilling or unable to enact meaningful structural economic reforms. The global implications of slower growth in China troubled investors throughout the year, as Chinese home prices fell, GDP growth slowed, and the specter of a property-bubble burst remained a concern. Although China’s Manufacturing PMI hovered in expansion territory at the end of the period, we continue to watch for further signs of stress as China transitions from an investment-driven economy to a more consumer-oriented one. Portfolio Strategy Asset Allocation Our tactical decision in August 2013 to reduce the Portfolio’s allocation to fixed income and create a small cash position detracted from returns as bonds rallied during the 12-month reporting period. However, our modest, but well-timed shifts in the Portfolio’s stock, bond, and cash allocations helped offset some of the negative impact of that strategy. During the first and second quarters of 2014, following market pull-backs, we tactically re-deployed cash to both equities and fixed income, benefitting the Portfolio as both asset classes advanced through the rest of the period. Tactical asset allocation decisions were implemented through both physical (cash) re-allocations as well as with equity market index and U.S. Treasury futures contracts. Equity U.S. large-capitalization stocks posted impressive returns for the period, with the Russell 1000 Index returning 19.01%. While our equity allocation produced double-digit gains, our stock selection detracted from the Portfolio’s performance, relative to the Index. Stock selection was least effective within the Information Technology and Health Care www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 13 CALVERT BALANCED PORTFOLIO S eptember 30, 2014 % of Total A sset A llocation Investments Equity Investments 61% Bonds 34% Short-Term Investments 5% Total 100% CALVERT BALANCED PORTFOLIO S eptember 30, 2014 A verage A nnual T otal R eturns Class A Shares (with max. load) One year 5.54% Five year 9.21% Ten year 5.09% Class B Shares (with max. load) One year 4.57% Five year 8.99% Ten year 4.53% Class C Shares (with max. load) One year 8.93% Five year 9.37% Ten year 4.68% Class I Shares* One year 11.35% Five year 10.84% Ten year 6.12% Class Y Shares** One year 10.97% Five year 10.33% Ten year 5.63% * Note Regarding Class I Shares Total Returns: There were times during the reporting period when there were no shareholders in Class I. For purposes of reporting Average Annual Total Return, Class A performance at NAV (i.e. does not reflect deduction of the Class A front-end sales charge) is used during these periods in which there were no shareholders in Class I. For purposes of this Average Annual Total Return, the Class A performance at NAV was used during the period June 30, 2003 through December 27, 2004. ** Calvert Balanced Portfolio first offered Class Y shares on April 30, 2013. Performance prior to that date reflects the performance of Class A shares at net asset value (NAV). Actual Class Y share performance would have been different. sectors, and most effective within Energy. Our sector allocation aided relative performance due to the Portfolio’s low exposure to the second-worst-performing sector, Energy, and a higher exposure to Health Care, the best performer. Denbury Resources and Target Corporation were the two companies that detracted the most from Portfolio performance. Denbury, an oil and gas company, declined 17.43% for period. 5 The company reduced production guidance during the period and missed analysts’ consensus earnings estimates. Big-box retailer Target performed poorly due to a breach of company data in December 2013 when computer hackers stole customers’ credit card information. In addition, Target’s entry into the Canadian market was not as successful as anticipated. On the positive side, top performers in the Portfolio included Exterran Holdings, Apple, and DirecTV. Exterran, an oil and gas equipment-services company, returned 52% for the 12-month period on strong earnings. Apple, one of the Portfolio’s largest positions, gained 51% as the company exceeded analysts’ earnings and revenue estimates. DirecTV, a satellite TV company, gained nearly 45% during the reporting period. 14 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) G rowth of The graph below shows the value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal year periods. The results shown are for Class A shares and reflect the deduction of the maximum front-end Class A sales charge of 4.75% and assume the reinvestment of dividends. The result is compared with benchmarks that include a broad based market index and a Lipper peer group average. Market indexes are unmanaged and their results do not reflect the effect of expenses or sales charges. The Lipper average reflects the deduction of the category’s average front-end sales charge. The value of an investment in a different share class would be different. All performance data shown, including the graph above and the adjacent table, represents past performance, does not guarantee future results, assumes reinvestment of dividends and distributions and does not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund shares. All performance data reflects fee waivers and/or expense limitations, if any are in effect; in their absence performance would be lower. See Note B in Notes to Financial Statements. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted; for current performance data visit www.calvert.com. The gross expense ratio from the current prospectus for Class A shares is 1.20%. This number may differ from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance data quoted already reflects the deduction of the Fund’s operating expenses. www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 15 A pending acquisition by AT&T and better-than-expected subscriber growth in U.S. and Latin America markets contributed to DirecTV’s gains. Fixed Income Throughout the reporting period, the Portfolio navigated a challenging fixed-income climate. The Portfolio’s shorter-than-benchmark duration, yield-curve positioning, and allocation to high-yield securities, which are not held in the Index, were the key drivers of relative underperformance versus the benchmark of Barclays U.S. Credit Index. The market environment was particularly volatile in the second half of the reporting period. In the third quarter of 2014, lower-quality (high yield) bonds struggled relative to Treasuries, causing credit spreads to widen. A spread is the difference in yield between bonds that have the same maturity but different credit quality (e.g., a two-year Treasury and a two-year AA-rated corporate bond). The Portfolio’s shorter-duration positioning versus the Index is a strategy we have maintained as a measure of risk protection against rising interest rates. The yield curve flattened throughout the majority of the year, with short-term interest rates rising and intermediate- and long-term rates falling. The Portfolio’s overall underweight to the long end of the yield curve ultimately detracted from performance. The Portfolio’s fixed income hedging strategy, partially implemented with Treasury futures, which is used to manage interest-rate risk and yield-curve position, did not materially impact performance. Overall, our asset-allocation strategies boosted Portfolio performance and helped partially offset the lagging performance from high-yield bonds. Our allocation to Banking and Finance was particularly beneficial, as was our position in out-of-benchmark securitized assets. Outlook If U.S. macroeconomic data remains positive, we could see a pick-up in economic activity, increases in GDP growth, and further positive earnings news. The housing market remains a key driver of economic recovery. While we don’t anticipate institutional buyer demand returning to previous levels, we believe individual U.S. homebuyers can ultimately fill the gap, and we remain optimistic about recovery for the U.S. housing market. In the United States, the end of quantitative easing and the prospect of increased interest rates have investors worried the Fed may tighten too early and derail economic recovery, but with the Fed’s policies dependent on economic data—and little inflation pressure at the moment—there is flexibility to delay tightening. If stronger economic data adjusts market expectations, we could see a temporary spike in market volatility. As investors get more clarity on the timing, magnitude, and the clip of interest-rate increases, we believe small-cap stocks could outperform large-caps. Small-cap earnings have shown better growth and their business models are more leveraged to U.S. recovery. Our long-term outlook for large-cap stocks, although more modest, is also positive. We expect the dollar to continue to strengthen, which may favor U.S. securities overall. The stronger U.S. dollar and fears of economic slowdown in China could create near-term headwinds for emerging markets. One positive byproduct of China’s economic tran- 16 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) sition has been the winding down of the commodities super-cycle, which should make input costs cheaper and help keep inflation low. Lower hydrocarbon-based energy prices could provide support for global economic growth and help keep inflation low. This could challenge the alternative energy industry in the near-term, but we view the transition from fossil fuels to alternative energy as inevitable, which reinforces our environmental, social, and governance (ESG) positioning with respect to the alternative energy sector. We closely monitor extreme climate events as they may affect the growth and performance dynamics of entire regions and countries. In the U.S., extreme weather conditions erased about 1% of GDP in the first quarter of 2014. If this is a long-term trend, global markets may be in for a rude awakening. In looking specifically at the fixed-income market environment, over the longer term, we expect the benchmark 10-year Treasury-note yield to fluctuate between 2% and 4%, influenced by trends in economic data, major central bank forward guidance, and flows in global fixed-income markets. In the shorter term, as bond yields overall remain very low, there is some downside market risk should the Fed start hiking interest rates earlier than mid-2015. In our view, money markets rates will remain pinned near zero percent well into next year. Overall, we believe global economic growth will continue to move ahead, led by the United States, which will continue to favor the U.S. equity markets. In this environment, we believe security selection, and active management of duration and the yield curve—along with strategic asset-allocation adjustments between cash, equities, and fixed income—should be key drivers of performance going forward. Calvert Investment Management, Inc. October 2014 1. The Balanced Composite Benchmark is comprised of 60% Russell 1000 Index and 40% Barclays U.S. Credit Index. 2. Duration measures a portfolio’s sensitivity to changes in interest rates. Generally, the longer the duration, the greater the change in value in response to a given change in interest rates. 3. The Personal Consumption Expenditures (PCE) deflator, source: Bureau of Economic Analysis. Data available through August 2014 and measures year-over-year. 4. GDP data source: Bureau of Economic Analysis. GDP data for the last three months of the reporting period was unavailable. 5. Returns reflect the period the holding was in the portfolio. As of September 30, 2014, the following companies represented the following percentages of Portfolio net assets: Denbury Resources 1.30%, Target 0.30%, Exterran 0.50%, Apple 3.90%, DirecTV 1.80%, and AT&T 0.3%. Holdings are subject to change. www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 17 Performance For the 12-month period ended September 30, 2014, Calvert Bond Portfolio (Class A shares at NAV) returned 4.66%. Its benchmark index, the Barclays U.S. Credit Index, returned 6.64% for the same period. The Portfolio’s underperformance was primarily the result of its yield-curve positioning, as well as an allocation to high-yield securities, which are not held in the Index. Market Review During the 12 month reporting period, U.S. bond prices and yields were buffeted by fluctuating global and U.S. economic data, geopolitical developments, and shifting central bank policies. U.S. economic growth was choppy, with the weather-induced January-March contraction of 2.1% surrounded by quarters that featured solid growth. Inflation remained tame, rising 1.6%, which is below the Federal Reserve’s (the Fed) 2% target rate. 1 Low inflation is a concern as it signals subdued growth. Personal consumption and business investment were strong, while housing-sector growth disappointed, as mortgage lending practices, although improved, remained restrictive. Over the year, unemployment rate fell from 7.2% to 5.9%, its lowest level since July 2008. For the entire 12 months, the U.S. economy probably 2 grew in the neighborhood of 2%, in line with the average rate since the Great Recession. 3 18 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) CALVERT BOND PORTFOLIO S eptember 30, 2014 I nvestment P erformance (total return at NAV*) 6 Months 12 Months Ended Ended 9/30/14 9/30/14 Class A 2.04% 4.66% Class B 1.47% 3.50% Class C 1.71% 3.78% Class I 2.41% 5.35% Class Y 2.21% 4.98% Barclays U.S. Credit Index 2.68% 6.64% Lipper A Rated Corporate Debt Funds Average 2.58% 6.14% 30 Days Ended SEC Y ield 9/30/13 9/30/14 Class A 1.61% 1.80% Class B 0.68% 1.97% Class C 0.90% 1.24% Class I 2.27% 2.69% Class Y 1.97% 2.27% * Investment performance/return at NAV does not reflect the deduction of the Fund’s maximum 3.75% front-end sales charge or any deferred sales charge. CALVERT BOND PORTFOLIO S eptember 30, 2014 % of Total E conomic S ectors Investments Corporate 68.4% Financial Institutions 25.5% Industrial 42.3% Utility 0.6% Government Related 2.7% Agency 0.8% Local Authority 1.1% Supranational 0.8% High Social Impact Investments 0.4% Municipal 2.1% Education 0.4% Government Public Service 0.5% Health Care 0.2% Transportation 0.5% Utility 0.5% Securitized 20.3% Asset-Backed Securities 10.4% Collateralized Mortgage 0.2% Commercial Mortgage- Backed Securities 7.5% Covered 0.9% Mortgage-Backed Pass- Through 1.3% Short-Term Investments 1.4% Treasury 4.7% Total 100% Contrary to bond market expectations, geopolitical issues, a lower inflation outlook, and economic uncertainty pushed longer-maturity Treasury rates lower. Consequently, it was a strong year overall for fixed-income investors. Performance in riskier markets was particularly strong, with high-yield and long-term bonds outpacing shorter-term securities. The Barclays Long Credit Index rose 13.58%, the broad intermediate Barclays U.S. Credit Index returned 6.64%, and the shorter-term Barclays 1-5 Year U.S. Credit Index was up 2.23%. Over the reporting period, the Treasury market as a whole posted a modest total return of 2.3%. 4 However, there was wide divergence in the direction of short- and long-term Treasury yields. The 10-year Treasury-note yield rose to a cyclical high of 3% in January, but www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 19 CALVERT BOND PORTFOLIO S eptember 30, 2014 A verage A nnual T otal R eturns Class A Shares (with max. load) One year 0.73% Five year 3.56% Ten year 3.88% Class B Shares (with max. load) One year -0.50% Five year 3.26% Ten year 3.23% Class C Shares (with max. load) One year 2.92% Five year 3.54% Ten year 3.45% Class I Shares One year 5.35% Five year 5.00% Ten year 4.91% Class Y Shares* One year 4.98% Five year 4.66% Ten year 4.45% * Calvert Bond Portfolio first offered Class Y shares on October 31, 2008. Performance prior to that date reflects the performance of Class A shares at net asset value (NAV). Actual Class Y share performance would have been different. finished September significantly lower at 2.52%, while yields on two-year Treasury notes rose from 0.33% to 0.58% during the period. Overseas, as price deflation and recession threatened the eurozone, the European Central Bank implemented easing policies that drove global bond yields lower. In light of these developments, the dollar rallied and U.S. bonds became more attractive globally. The U.S. economy, credit markets, and currency proved strong relative to those of Japan, China, and Europe, where growth was disappointing. Portfolio Strategy Throughout the reporting period, the Portfolio navigated a challenging fixed-income climate. The Fund’s shorter-than-benchmark duration, 5 yield-curve positioning, and allocation to high-yield securities, which are not held in the Index, were the key drivers of underperformance. The market environment was particularly volatile in the second half of the reporting period. In the third quarter of 2014, lower-quality (high yield) bonds struggled relative to Treasuries, causing credit spreads to widen. A spread is the difference in yield between bonds that have the same maturity but different credit quality (e.g., a two-year Treasury and a two-year AA-rated corporate bond). The Portfolio’s duration was 5.8 years versus 6.8 years for the Index, a positioning the Portfolio has maintained as a measure of risk protection against rising interest rates. The yield curve flattened throughout the majority of the year, with short-term interest rates rising and intermediate- and long-term rates falling. The Portfolio’s overall underweight to the long end of the yield curve ultimately detracted from performance. The Fund’s hedging strategy, partially implemented with Treasury futures, which is used to manage interest-rate risk and yield-curve position, did not materially impact on performance. 20 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) G rowth of The graph below shows the value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal year periods. The results shown are for Class A shares and reflect the deduction of the maximum front-end Class A sales charge of 3.75% and assume the reinvestment of dividends. The result is compared with benchmarks that include a broad based market index and a Lipper peer group average. Market indexes are unmanaged and their results do not reflect the effect of expenses or sales charges. The Lipper average reflects the deduction of the category’s average front-end sales charge. The value of an investment in a different share class would be different. All performance data shown, including the graph above and the adjacent table, represents past performance, does not guarantee future results, assumes reinvestment of dividends and distributions and does not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund shares. All performance data reflects fee waivers and/or expense limitations, if any are in effect; in their absence performance would be lower. See Note B in Notes to Financial Statements. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted; for current performance data visit www.calvert.com. The gross expense ratio from the current prospectus for Class A shares is 1.11%. This number may differ from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance data quoted already reflects the deduction of the Fund’s operating expenses. www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 21 Overall, our asset-allocation strategies boosted Fund performance and helped offset the lagging performance from high-yield bonds. Our allocation to Banking and Finance was particularly beneficial, as was our position in out-of-benchmark securitized (also called mortgage-backed) assets. At the end of the reporting period, Banking and Finance accounted for 26% of the Portfolio; securitized assets made up 20%. Out-of-benchmark taxable municipal holdings were also a positive contributor. Outlook Looking ahead, we expect the U.S. economy will continue to expand slowly, albeit at sub-trend growth rates. Measures of labor-market slack have continued to improve, but inflation remains below the Fed’s target rate of 2%. As a result, the Fed may not be in any hurry to tighten monetary policy after its quantitative easing (QE) program ends in October 2014. While the Fed is continuing to signal an increase in the Fed funds policy rate sometime in 2015, the exact timing and pace remain uncertain. In our view, yields in the two- to five-year maturity range should continue to rise steadily as policy rate hikes approach. The central bank may start to shrink its $4 trillion portfolio gradually after the first few policy rate hikes. In our view, it would take a financial crisis or convincing evidence of a recession and/or deflation for the Fed to engage in another program of balance-sheet expansion. Over the longer term, we expect the benchmark 10-year Treasury-note yield to fluctuate between 2% and 4%, influenced by trends in economic data, major central bank forward guidance, and flows in global fixed-income markets. In the shorter term, as bond yields overall remain very low, there is some downside market risk should the Fed start hiking interest rates earlier than mid-2015. In our view, money markets rates will remain pinned near zero percent well into next year. In this environment, we believe security selection, and active management of duration and the yield curve, should be key drivers of performance going forward. Calvert Investment Management, Inc. October 2014 1. The Personal Consumption Expenditures (PCE) deflator, source: Bureau of Economic Analysis. Data available through August 2014 and measures year-over-year. 2. Assuming Q3 GDP growth at a 3% annualized pace. 3. GDP data source: Bureau of Economic Analysis. GDP data for the last three months of the reporting period was unavailable. 4. Barclays U.S. Treasury Index. 5. Duration measures a portfolio’s sensitivity to changes in interest rates. Generally, the longer the duration, the greater the change in value in response to a given change in interest rates. 22 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) Investment Performance For the 12 months ended September 30, 2014, the Calvert Equity Portfolio Class A Shares (at NAV) returned a solid 17.63%, yet underperformed its benchmark, the Standard & Poor’s 500 Index (S&P 500), which returned 19.73% for the period. Sector positioning helped relative performance during the period, while stock selection detracted from relative performance. Investment Climate We witnessed déjà vu in the equity markets again. At this time last year, we saw a double-digit increase in the S&P 500 Index, which was just below its all-time high, but it was hard to find bullish investors. This year, we find ourselves in a similar spot. On September 30, 2014, the S&P 500 Index was up almost 20% for the previous 12 months, slightly below a mid-September high, and investor enthusiasm was not plentiful. Although they seem similar, there are important differences between last year and this year. In general, two factors push stock prices higher: earnings growth and multiple expansion. Last year, earnings growth had slowed to nearly zero. The market’s gains were the result of multiple expansion as Europe pulled back from the brink, calming global fears, and investors’ lack of enthusiasm was attributable to a lack of earnings growth. The market’s gains during the last 12 months have been compositionally different. Earnings have accelerated along with economic growth. The market’s gains have been more about earnings growth than multiple expansion and even though it’s still tough to find many bullish investors, improved earnings have fortified investor confidence. Twelve months ago there were questions about the durability and breadth of the U.S. economic recovery. In addition, and very importantly, the European economy was still contracting slightly. As we moved into 2014, there were two important developments: the U.S. economy accelerated modestly, and Europe crossed the line into expansion. While U.S. economic growth is not robust, indicators have improved enough for a positive feedback loop to take effect. Employment looks solid. Housing marched higher, with www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 23 CALVERT EQUITY PORTFOLIO S eptember 30, 2014 % of Total E conomic S ectors Investments Consumer Discretionary 19.7% Consumer Staples 13.3% Energy 2.5% Financials 12.2% Health Care 16.2% Industrials 8.2% Information Technology 21.8% Limited Partnership Interest 0.3% Materials 2.4% Short-Term Investments 3.0% Venture Capital 0.4% Total 100% CALVERT EQUITY PORTFOLIO S eptember 30, 2014 I nvestment P erformance (total return at NAV*) 6 Months 12 Months Ended Ended 9/30/14 9/30/14 Class A 4.90% 17.63% Class B 4.39% 16.53% Class C 4.47% 16.76% Class I 5.13% 18.23% Class Y 5.01% 17.99% S&P 500 Index 6.42% 19.73% Lipper Large-Cap Growth Funds Average 5.65% 16.93% T en L argest % of Net S tock H oldings Assets Apple, Inc. 4.7% Gilead Sciences, Inc. 4.5% CVS Health Corp. 4.3% QUALCOMM, Inc. 3.4% The Coca-Cola Co. 3.2% Costco Wholesale Corp. 2.9% Wells Fargo & Co. 2.8% Visa, Inc. 2.7% Starbucks Corp. 2.7% Lowe's Co.'s, Inc. 2.7% Total 33.9% * Investment performance/return at NAV does not reflect the deduction of the Fund’s maximum 4.75% front-end sales charge or any deferred sales charges. strong purchase and sale turnover and remodeling activity. There is a resurgence in domestic manufacturing. Consumers have made great strides in repairing their balance sheets, and while consumer spending has not been strong, the capacity is there. Expansion in Europe, albeit slight, also made a significant difference during the reporting period. More than 30% of the revenues of S&P 500 companies come from overseas, especially from Europe. As the U.S. and European economies strengthened, corporate America’s revenues and earnings accelerated, providing a solid foundation for the market’s rise over the last 12 months. Portfolio Strategy The Calvert Equity Portfolio invests in high-quality growth stocks. For us, quality companies are those with above-average consistency of earnings growth. They generally have low debt, high margins, high returns, and solid cash flow. The stocks of these companies often lag in strong markets, but they compensate by typically providing downside protection when markets hit a rough patch. Over full market cycles, we believe high-quality companies provide better risk-adjusted returns. 24 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) During the last 12 to 18 months, speculative stocks often have led the market. In many cases, these stocks haven’t earned a profit. Despite losing money, they are growing rapidly in nascent markets, and investors expect lots of profits in years ahead. Easy monetary policies globally have fueled the ascent of these stocks, and also have contributed to record levels of mergers and acquisitions. We see parallels to the market of 1999. Our bread and butter is adding value by picking the best combination of growth and value from our universe of high-quality stocks. It has been a difficult endeavor during the past 12 to 18 months. High-quality companies have been out of favor. As we look back, it’s a bit tough to characterize returns as having been led by offensive or defensive sectors. The Consumer Discretionary sector, which usually performs well during periods of growth, was the worst performer during the reporting period, and our overweight position hurt relative performance. On the other hand, Health Care usually holds up well in tough markets, but it was the best performer during this period of market appreciation. Our overweight in Health Care helped relative performance, as did our overweight in Technology, a cyclical sector that benefitted from economic acceleration. On balance, our sector allocation decisions helped performance. While the Portfolio delivered attractive returns over the past 12 months, it underper-formed the benchmark because of stock selection. The Portfolio held some notable winners. Large positions in Health Care companies Allergan and Gilead delivered high double-digit return 1 . Allergan nearly doubled this year as positive pipeline developments were augmented by a takeover offer. Gilead continues to soar on the rollout of their widely successful Hepatitis C drug, Solvaldi. In Consumer Staples, CVS set the pace. Disney, Wells Fargo, Google, and Apple all made major contributions as well. We added to our position in Apple near the stock’s low, and were rewarded when the stock price rose about 50% in the last year. We’re pleased with the contributions of these companies; however, since stock selection detracted from overall performance, they don’t tell the whole story. Bed Bath & Beyond, Whole Foods, and Informatica did not perform as well as expected. When we purchased Bed Bath & Beyond, we believed that its cheap valuation compensated for the challenges of competition from e-commerce. That proved not to be the case, and we sold the stock. Software firm Informatica stubbed its toe on sales-force realignment, and we sold it as well. We have stuck with Whole Foods despite its disappointing second calendar quarter results. We like the company’s position in the fast-growing natural and organic foods market. It appears we invested one quarter too early, and are working to re-confirm our investment thesis. Sometimes relative performance is about what you didn’t own, and that was true during the reporting period. Our focus on quality means that we didn’t own smaller, speculative names, many of which performed well. In addition, we did not hold names like Altria, Lorrillard, Bank of America, Union Pacific, Intel, and others that performed well during the period. In some cases, we did not consider the names to be growth stocks. In others, the companies did not meet our quality standards. Outlook The current bull market is almost six years old. The good news is bull markets don’t die of old age. There’s no evidence to suggest that stocks will not rise at a modest pace for the next two to three years. Economic recoveries don’t die of old age either, and the two reinforce www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 25 CALVERT EQUITY PORTFOLIO S eptember 30, 2014 A verage A nnual T otal R eturns Class A Shares (with max. load) One year 12.04% Five year 12.50% Ten year 7.38% Class B Shares (with max. load) One year 11.53% Five year 12.46% Ten year 6.96% Class C Shares (with max. load) One year 15.76% Five year 12.76% Ten year 7.09% Class I Shares One year 18.23% Five year 14.21% Ten year 8.49% Class Y Shares* One year 17.99% Five year 13.98% Ten year 8.12% * Calvert Equity Portfolio first offered Class Y shares on October 31, 2008. Performance prior to that date reflects the performance of Class A shares at net asset value (NAV). Actual Class Y share performance would have been different. one another. We maintain a positive view for the intermediate-term market outlook of three to five years. It’s far more difficult to say what will happen over the short-term. The bad news is that the market has not experienced a 10% correction since the fall of 2011. That’s the fifth-longest period without a correction since the 1920s. While the market could keep rising for some time, a near-term stumble cannot be ruled out. As September drew to a close, there were issues that merited investors’ attention. Chief among these is the uneven state of the global economy. While there has been solid improvement in the United States, Europe is slipping backwards, in part because of the impact of sanctions on Russia. A softer Europe, along with slower growth in China and Brazil, means earnings growth expectations may backslide, and that could stall the U.S. market for a time. We are likely approaching the end of the Federal Reserve’s historic monetary accommodation. The bond-buying program wraps up in October, and the Fed will likely begin tightening policy (raising short-term interest rates) by mid-2015. While this is widely expected, unpredictable results in currency and fixed-income markets cannot be ruled out. At a minimum, market volatility may increase. Our outlook for equities remains positive, especially with regard to high-quality growth stocks, like those in the Portfolio. We see good value, good growth prospects, and a relatively clear path ahead for the companies we hold and invest in. We believe the Portfolio is well positioned to provide growth over intermediate term. October 2014 1. Returns reflect the period the holding was in the portfolio. As of September 30, 2014, the following companies represented the following percentages of Fund net assets: Allergan 1.78%, Gilead 4.46%, CVS 4.26%, Disney 2.30%, Wells Fargo 2.85%, Google 4.08%, Apple 4.69%, Bed Bath & Beyond 0%, Whole Foods 1.06%, Informatica 0%, Altria 0%, Lorrillard 0%, Bank of America 0%, Union Pacific 0%, and Intel 0%. Holdings are subject to change. 26 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) G rowth of The graph below shows the value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal year periods. The results shown are for Class A shares and reflect the deduction of the maximum front-end Class A sales charge of 4.75% and assume the reinvestment of dividends. The result is compared with benchmarks that include a broad based market index and a Lipper peer group average. Market indexes are unmanaged and their results do not reflect the effect of expenses or sales charges. The Lipper average reflects the deduction of the category’s average front-end sales charge. The value of an investment in a different share class would be different. All performance data shown, including the graph above and the adjacent table, represents past performance, does not guarantee future results, assumes reinvestment of dividends and distributions and does not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund shares. All performance data reflects fee waivers and/or expense limitations, if any are in effect; in their absence performance would be lower. See Note B in Notes to Financial Statements. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted; for current performance data visit www.calvert.com. The gross expense ratio from the current prospectus for Class A shares is 1.23%. This number may differ from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance data quoted already reflects the deduction of the Fund’s operating expenses. www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 27 The Calvert Large Cap Core Portfolio Class A shares (at NAV) returned 13.72% for the 12-month period ended September 30, 2014. The Portfolio underperformed its benchmark, the Russell 1000 Index, which returned 19.01% for the period. Stock selection was the primary cause of the Fund’s underperformance relative to the Index, as high-quality stocks generally underperformed lower-quality ones. Investment Climate The divergence between economic conditions in the United States and the rest of the world continued over the 12-month reporting period, and was reflected in global equity market performance. Macroeconomic data showed the U.S. economy regained its footing after a weather-induced, disappointing first quarter. In contrast, concerns about economic growth in emerging markets, especially China, and anemic economic activity in Europe, highlighted risks abroad. The 12-month period was also marked by rising geopolitical tensions across multiple regions, but the equity markets proved resilient, with most major global indices finishing in positive territory. For the year ended September 30, 2014, the Standard and Poor’s (S&P) 500, Russell 1000, Russell 2000, MSCI EAFE, and MSCI Emerging Markets Indices returned 19.73%, 19.01%, 3.93%, 4.70%, and 4.66%, respectively. From an investment-style perspective, growth stocks slightly outpaced value stocks, while large-capitalization stocks significantly outperformed small-cap stocks. With increases in interest rates looming in the next 6-18 months, combined with lofty asset valuations entering into 2014, it was understandable that the performance of small-cap stocks was less than stellar. Looking at sector performance, Health Care, Information Technology, and Materials were the top performers within the Russell 1000 Index, while the Consumer Discretionary, Energy, and Telecommunication Services sectors lagged. Accelerating Economic Recovery in the U.S. A wide range of positive U.S. macroeconomic data pointed toward a broader-based recovery over the year, led by an improving labor market. The Purchasing Managers’ Index (PMI) showed expansion in the manufacturing sector, consumer confidence rose, and corporate earnings were strong. While the housing recovery has slowed, we believe it remains on a long-term, upward trajectory, with the slowdown in price appreciation leading to more affordable prices and acting as a potential tailwind for new home buyers. The Fed continued tapering throughout the year, but signaled that short-term interest rates would likely remain low for an extended period, even after the bond-buying program winds down. 28 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) CALVERT LARGE CAP CORE PORTFOLIO S eptember 30, 2014 % of Total E conomic S ectors Investments Consumer Discretionary 15.0% Consumer Staples 7.3% Energy 6.4% Financials 13.9% Health Care 21.1% Industrials 12.0% Information Technology 13.8% Short-Term Investments 10.0% Telecommunication Services 0.5% Total 100% CALVERT LARGE CAP CORE PORTFOLIO S eptember 30, 2014 I nvestment P erformance (total return at NAV*) 6 Months 12 Months Ended Ended 9/30/14 9/30/14 Class A 4.15% 13.72% Class B 3.43% 12.07% Class C 3.75% 12.80% Class I 4.47% 14.25% Class Y 4.26% 13.86% Russell 1000 Index 5.80% 19.01% Lipper Large-Cap Core Funds Average 5.01% 17.41% T en L argest % of Net S tock H oldings Assets Apple, Inc. 6.6% Johnson & Johnson 4.8% Wells Fargo & Co. 4.4% Amgen, Inc. 4.0% FedEx Corp. 3.8% McKesson Corp. 3.7% DIRECTV 3.6% Capital One Financial Corp. 3.5% Medtronic, Inc. 3.5% Time Warner Cable, Inc. 3.4% Total 41.3% * Investment performance/return at NAV does not reflect the deduction of the Fund’s maximum 4.75% front-end sales charge or any deferred sales charges. Geopolitical Turmoil Intensifies Geopolitical turmoil dominated headlines for much of the year with ongoing conflict in the Ukraine and escalating tensions in the Middle East that spurred the U.S. and partners to confront ISIS militarily. Protests in Hong Kong and uncertainty around China’s response briefly roiled the equity markets. Bucking historical trends, oil prices continued to decline despite conflict in the Middle East, Ukraine, and Russia as a combination of growing oil supply from North America and weaker global demand helped push oil prices down. Weak Economic Growth Abroad Business and consumer confidence in the eurozone continued to fall over the reporting period. Inflation remained dangerously low with several countries, including Greece, Spain, and Italy, experiencing deflation. The region’s economic woes spread to core euro economies as well, particularly evident in France’s stagnating economy. Even Germany’s relatively stable economy showed signs of strain as Germany’s Manufacturing PMI slipped into contraction territory. www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 29 Although European equities benefited from the European Central Bank’s pledge to add further stimulus and likely initiate an asset purchase program, the positive market reaction was short-lived. Eurozone countries have thus far proved either unwilling or unable to enact meaningful structural economic reforms. The global implications of slower growth in China troubled investors throughout the year, as Chinese home prices fell, GDP growth slowed, and the specter of a property-bubble burst remained a concern. Although China’s Manufacturing PMI hovered in expansion territory at the end of the period, we continue to watch for further signs of stress as China transitions from an investment-driven economy to a more consumer-oriented one. Portfolio Strategy U.S. large-capitalization stocks posted impressive returns for the 12-month reporting period. While the Portfolio produced double-digit gains, it under-performed the benchmark Russell 1000 Index in an environment that did not favor our valuation discipline and orientation towards higher-quality companies. Over the last year, the Russell 1000 Value Index underperformed the Russell 1000 Growth Index by 0.26%. In the S&P 500, the High Quality Index underperformed the Low Quality Index by 4.09% for the period. Our investment process seeks stocks with attractive valuations and high-quality characteristics, such as solid earnings growth and strong balance sheets, and these types of stocks were not favored by investors during the period. Overall, individual stock selection, particularly in the Information Technology and Health Care sectors, drove Portfolio under-performance. CALVERT LARGE CAP CORE PORTFOLIO S eptember 30, 2014 A verage A nnual T otal R eturns Class A Shares (with max. load) One year 8.39% Five year 12.84% Ten year 5.60% Class B Shares (with max. load) One year 7.12% Five year 12.27% Ten year 4.84% Class C Shares (with max. load) One year 11.86% Five year 12.97% Ten year 5.19% Class I Shares* One year 14.25% Five year 14.56% Ten year 6.61% Class Y Shares** One year 13.86% Five year 13.99% Ten year 6.13% * Note Regarding Class I Shares Total Returns: There were times during the reporting period when there were no shareholders in Class I. For purposes of reporting Average Annual Total Return, Class A performance at NAV (i.e. does not reflect deduction of the Class A front-end sales charge) is used during these periods in which there were no shareholders in Class I. For purposes of this Average Annual Total Return, the Class A performance at NAV was used during the period January 18, 2002 through April 29, 2005. ** Calvert Large Cap Core Portfolio first offered Class Y shares on April 30, 2013. Performance prior to that date reflects the performance of Class A shares at net asset value (NAV). Actual Class Y share performance would have been different. 30 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) G rowth of The graph below shows the value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal year periods. The results shown are for Classes A and C shares and reflect the deduction of the maximum front-end Class A sales charge of 4.75%, or deferred sales charge, as applicable and assume the reinvestment of dividends. The result is compared with benchmarks that include a broad based market index and a Lipper peer group average. Market indexes are unmanaged and their results do not reflect the effect of expenses or sales charges. The Lipper average reflects the deduction of the category’s average front-end sales charge. The value of an investment in a different share class would be different. All performance data shown, including the graph above and the adjacent table, represents past performance, does not guarantee future results, assumes reinvestment of dividends and distributions and does not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund shares. All performance data reflects fee waivers and/or expense limitations, if any are in effect; in their absence performance would be lower. See Note B in Notes to Financial Statements. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted; for current performance data visit www.calvert.com. The gross expense ratio from the current prospectus for Class A shares is 1.32%. This number may differ from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance data quoted already reflects the deduction of the Fund’s operating expenses. www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 31 Our stock selection was effective, however, in Industrials and Consumer Staples. Our sector allocations added to Portfolio returns as we maintained a low exposure to Energy, the second-worst performing Index sector, and a higher exposure to Health Care, the best-performing sector. The companies that detracted the most from the Portfolio’s relative performance include Denbury Resources, Symantec Corporation, Toyota Motors, and Target Corp. Denbury, an oil and gas company, declined 17.43% for period. 1 The company reduced production guidance during the period and missed analysts’ consensus earnings estimates. Symantec, a data-security firm, lowered its fiscal 2014 revenue and earnings guidance below census expectations, pushing the stock down 10.95%. Automaker Toyota struggled along with the weak automobile industry, down 5.88% for the period as it, too, failed to meet revenue and earnings estimates. Big-box retailer Target performed poorly due to a breach of company data in December 2013 when computer hackers stole customers’ credit card information. In addition, Target’s entry into the Canadian market was not been as successful as anticipated. On the positive side, top stock performers in the Portfolio included Exterran Holdings, Apple, and DirecTV. Exterran, an oil and gas equipment-services company, returned 52% for the 12-month period on strong earnings. Apple, one of the Portfolio’s largest positions, gained 51.2% as it exceeded analysts’ earnings and revenue estimates. DirecTV, a satellite TV company, gained nearly 45% during the reporting period. A pending acquisition by AT&T and better-than-expected subscriber growth in U.S. and Latin America markets contributed to DirecTV’s gains. Outlook If U.S. macroeconomic data remains positive, we could see a pick-up in economic activity, increases in GDP growth, and further positive earnings news. The housing market remains a key driver of economic recovery. While we don’t anticipate institutional buyer demand returning to previous levels, we believe individual U.S. homebuyers can ultimately fill the gap, and we remain optimistic about recovery for the U.S. housing market. In the United States, the end of quantitative easing and the prospect of increased interest rates have investors worried the Fed may tighten too early and derail economic recovery, but with the Fed’s policies dependent on economic data—and little inflation pressure at the moment—there is flexibility to delay tightening. If stronger economic data adjusts market expectations, we could see a temporary spike in market volatility. As investors get more clarity on the timing, magnitude, and the clip of interest-rate increases, we believe small-cap stocks could outperform large-caps. Small-cap earnings have shown better growth and their business models are more leveraged to U.S. recovery. Our long-term outlook for large-cap stocks, although more modest, is also positive. We expect the dollar to continue to strengthen, which may favor U.S. securities overall. The stronger U.S. dollar and fears of economic slowdown in China could create near-term headwinds for emerging markets. One positive byproduct of China’s economic transition has been the winding down of the commodities super-cycle, which should make input costs cheaper and help keep inflation low. Lower hydrocarbon-based energy prices could provide support for global economic growth and help keep inflation low. This could challenge the alternative energy indus- 32 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) try in the near-term, but we view the transition from fossil fuels to alternative energy as inevitable, which reinforces our environmental, social, and governance (ESG) positioning with respect to the alternative energy sector. We closely monitor extreme climate events as they may affect the growth and performance dynamics of entire regions and countries. In the U.S., extreme weather conditions erased about 1% of GDP in the first quarter of 2014. If this is a long-term trend, global markets may be in for a rude awakening. Overall, we believe global economic growth will continue to move ahead, led by the United States, which will continue to favor the U.S. equity markets. Calvert Investment Management, Inc. October 2014 1. Returns reflect the period the holding was in the portfolio. As of September 30, 2014, the following companies represented the following percentages of Portfolio net assets: Denbury Resources 2.74%, Symantec 0%, Toyota 2.54%, Target 0%, Exterran 0.94%, Apple 6.58%, DirecTV 3.63%, and AT&T 0%. Holdings are subject to change. www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 33 SHAREHOLDER EXPENSE EXAMPLE As a shareholder of the Portfolio, you incur two types of costs: (1) transaction costs, including sales charges and redemption fees; and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Portfolio expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Portfolio and to compare these costs with the ongoing costs of investing in other mutual funds. This Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2014 to September 30, 2014). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. The Large Cap Core Portfolio charges an annual low balance account fee of $15 to those shareholders whose regular account balance is less than $5,000 ($1,000 for IRA accounts). If the low balance fee applies to your account, you should subtract the fee from the ending account value in the chart below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Portfolio’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Portfolio’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Portfolio and other funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 34 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) Beginning Ending Account Expenses Paid Account Value Value During Period* B alanced 4/1/14 9/30/14 4/1/14 - 9/30/14 Class A Actual $1,000.00 $1,038.56 $6.04 Hypothetical $1,000.00 $1,019.14 $5.98 (5% return per year before expenses) Class B Actual $1,000.00 $1,032.76 $11.67 Hypothetical $1,000.00 $1,013.59 $11.56 (5% return per year before expenses) Class C Actual $1,000.00 $1,034.41 $9.97 Hypothetical $1,000.00 $1,015.27 $9.87 (5% return per year before expenses) Class I Actual $1,000.00 $1,041.22 $3.39 Hypothetical $1,000.00 $1,021.75 $3.36 (5% return per year before expenses) Class Y Actual $1,000.00 $1,039.65 $4.88 Hypothetical $1,000.00 $1,020.28 $4.83 (5% return per year before expenses) * Expenses for Balanced are equal to the annualized expense ratios of 1.18%, 2.29%, 1.95%, 0.66%, and 0.95% for Class A, Class B, Class C, Class I, and Class Y, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 35 Beginning Ending Account Expenses Paid Account Value Value During Period* B ond 4/1/14 9/30/14 4/1/14 - 9/30/14 Class A Actual $1,000.00 $1,020.43 $5.64 Hypothetical $1,000.00 $1,019.49 $5.63 (5% return per year before expenses) Class B Actual $1,000.00 $1,014.72 $11.06 Hypothetical $1,000.00 $1,014.09 $11.06 (5% return per year before expenses) Class C Actual $1,000.00 $1,017.11 $9.58 Hypothetical $1,000.00 $1,015.57 $9.58 (5% return per year before expenses) Class I Actual $1,000.00 $1,024.15 $2.49 Hypothetical $1,000.00 $1,022.61 $2.49 (5% return per year before expenses) Class Y Actual $1,000.00 $1,022.15 $4.49 Hypothetical $1,000.00 $1,020.63 $4.48 (5% return per year before expenses) * Expenses for Bond are equal to the annualized expense ratios of 1.11%, 2.19%, 1.93%, 0.49%, and 0.89% for Class A, Class B, Class C, Class I, and Class Y, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 36 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) Beginning Ending Account Expenses Paid Account Value Value During Period* E quity 4/1/14 9/30/14 4/1/14 - 9/30/14 Class A Actual $1,000.00 $1,048.98 $5.54 Hypothetical $1,000.00 $1,019.66 $5.46 (5% return per year before expenses) Class B Actual $1,000.00 $1,043.87 $10.50 Hypothetical $1,000.00 $1,014.79 $10.35 (5% return per year before expenses) Class C Actual $1,000.00 $1,044.72 $9.56 Hypothetical $1,000.00 $1,015.71 $9.43 (5% return per year before expenses) Class I Actual $1,000.00 $1,051.32 $3.18 Hypothetical $1,000.00 $1,021.97 $3.13 (5% return per year before expenses) Class Y Actual $1,000.00 $1,050.10 $4.35 Hypothetical $1,000.00 $1,020.82 $4.29 (5% return per year before expenses) * Expenses for Equity are equal to the annualized expense ratios of 1.08%, 2.05%, 1.87%, 0.62%, and 0.85% for Class A, Class B, Class C, Class I, and Class Y, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) 37 Beginning Ending Account Expenses Paid Account Value Value During Period* L arge C ap C ore 4/1/14 9/30/14 4/1/14 - 9/30/14 Class A Actual $1,000.00 $1,041.54 $6.35 Hypothetical $1,000.00 $1,018.85 $6.28 (5% return per year before expenses) Class B Actual $1,000.00 $1,034.29 $13.62 Hypothetical $1,000.00 $1,011.68 $13.46 (5% return per year before expenses) Class C Actual $1,000.00 $1,037.55 $10.23 Hypothetical $1,000.00 $1,015.03 $10.11 (5% return per year before expenses) Class I Actual $1,000.00 $1,044.72 $3.69 Hypothetical $1,000.00 $1,021.46 $3.65 (5% return per year before expenses) Class Y Actual $1,000.00 $1,042.55 $5.36 Hypothetical $1,000.00 $1,019.82 $5.30 (5% return per year before expenses) * Expenses for Large Cap Core are equal to the annualized expense ratios of 1.24%, 2.67%, 2.00%, 0.72%, and 1.05% for Class A, Class B, Class C, Class I, and Class Y, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 38 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT (UNAUDITED) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Calvert Social Investment Fund: We have audited the accompanying statements of net assets, of the Calvert Balanced, Bond, Equity, and Large Cap Core Portfolios (collectively the “Portfolios”), each a series of Calvert Social Investment Fund, as of September 30, 2014, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Portfolios’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2014, by correspondence with the custodian and brokers or by performing other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Calvert Balanced, Bond, Equity, and Large Cap Core Portfolios as of September 30, 2014, the results of their operations for the year then ended, the changes in their net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT 39 BALANCED PORTFOLIO STATEMENT OF NET ASSETS SEPTEMBER 30, 2014 E quity S ecurities - 61.8% S hares V alue Aerospace & Defense - 0.4% B/E Aerospace, Inc.* 31,425 $2,637,814 Air Freight & Logistics - 3.3% FedEx Corp 97,382 15,722,324 United Parcel Service, Inc., Class B 59,646 5,862,605 21,584,929 Automobiles - 1.2% Toyota Motor Corp. (ADR) 69,604 8,180,558 Banks - 2.7% JPMorgan Chase & Co 24,454 1,473,109 Wells Fargo & Co 319,431 16,568,886 18,041,995 Beverages - 0.5% PepsiCo, Inc 31,796 2,959,890 Biotechnology - 2.7% Amgen, Inc 105,816 14,862,916 Gilead Sciences, Inc.* 27,985 2,979,003 17,841,919 Capital Markets - 0.3% Franklin Resources, Inc 34,820 1,901,520 Communications Equipment - 1.6% Cisco Systems, Inc 337,425 8,492,987 QUALCOMM, Inc 31,760 2,374,695 10,867,682 Consumer Finance - 2.0% American Express Co 23,146 2,026,201 Capital One Financial Corp. (s) 138,524 11,306,329 13,332,530 Diversified Financial Services - 0.4% Moody's Corp 27,046 2,555,847 Diversified Telecommunication Services - 0.5% AT&T, Inc 52,405 1,846,752 BT Group plc (ADR) 25,836 1,588,397 3,435,149 40 www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT E quity S ecurities - C ont
